Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November 16, 2020 and
effective as of November 30, 2020 (the “Effective Date”), by and between
LiveXLive Media, Inc., a Delaware corporation (the “Company”), and Michael
Quartieri (“Executive”). The Company and Executive sometimes are referred to
herein collectively as the “Parties” and each individually as a “Party”.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Executive, intending to be legally bound,
agree as follows:

 

1. Employment. On the terms and subject to the conditions contained herein, the
Company hereby employs Executive, and Executive accepts such employment with the
Company.

 

2. Term. This Agreement is effective as of the Effective Date. The Company
agrees to employ Executive in accordance herewith during the period starting on
the Effective Date and ending on and inclusive of the date two (2) years
thereafter (i.e., November 30, 2022), subject to any earlier termination of
Executive’s employment hereunder pursuant to Section 7. The period starting on
the Effective Date and ending on and inclusive of the date two (2) years
thereafter, regardless of any termination of Executive’s employment hereunder,
is referred to herein as the “Term”. The period starting on the Effective Date
and ending on and inclusive of the earlier of (a) the date two (2) years
thereafter, and (b) the Termination Date (as defined in Section 8.1) is referred
to herein as the “Employment Period”. At least sixty (60) days prior to the 2nd
anniversary of the Effective Date, the Company and Executive shall begin to
negotiate, in good faith, the terms of a renewal of this Agreement.

 

3. Position and Duties. The Company agrees that during the Employment Period:

 

3.1 Title; Reporting. The Company will employ Executive as Executive Vice
President, Chief Financial Officer and Secretary of the Company. Executive will
report directly (a) to Rob Ellin at any time that Rob Ellin is serving as the
Chief Executive Officer (the “CEO”) or Chairman of the board of directors of the
Company (the “Chairman” and the “Board,” respectively), or (b) to the Chief
Executive Officer or President at any time that Rob Ellin is neither the Chief
Executive Officer nor Chairman. Executive shall also report to the Board. In
addition, Executive shall also assume the positions of the Chief Financial
Officer and Secretary of Slacker, Inc., the Company’s wholly owned subsidiary
(“Slacker”), and report to the Chief Executive Officer and the Chairman of
Slacker.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement

 

3.2 Duties. During the Term of this Agreement, Executive shall perform all
duties reasonably required of Executive in furtherance of Executive’s position
as it relates to the Company’s business and the business of all of the Company’s
Affiliates (as defined in Section 9.5(a)) (the Company, together with all of its
Affiliates, are referred to herein collectively as the “Company Group”). All
duties assigned to Executive hereunder shall be consistent with the scope and
dignity of his position. It is currently contemplated that such duties shall
include, without limitation, (a) actively participating in all financial matters
relating to the Company Group, as well as actively participating in all mergers,
acquisitions and financing transactions (including private and public
offerings), and (b) advising the Chief Executive Officer, President and the
Chairman of the Company and the Chief Executive Officer, President and the
Chairman of Slacker and actively participating in (i) any and all Company Group
financial matters, (ii) preparation of Company Group registration statements and
other filings with the United States Securities and Exchange Commission and
Nasdaq (including all matters relating to the Company’s proxy and information
statements and annual and special meetings), (iii) all matters related to the
Company Group’s status in the capital markets, and (vi) all other financial
matters that the Company may reasonably request, including those services that
are customarily performed by a person holding the title of Chief Financial
Officer. Executive shall attend and participate in meetings with Company Group
management, bankers, underwriters, attorneys and prospective investors under the
direction of the Chairman and/or the Chief Executive Officer of the Company.
Executive shall actively participate in the preparation and review of general
financial strategy and related materials. Except as set forth in Section 4,
below, Executive shall diligently and faithfully devote his entire working time,
energy and skill to the promotion and furtherance of Company’s business
interests and to the performance of Executive’s duties under this Agreement. The
services to be rendered by Executive hereunder for Company shall include members
of the Company Group.

 

3.3 Location. Executive’s principal place of business will be the Company’s
principal executive offices located in the metropolitan Los Angeles, California
area. As a condition of his employment hereunder, Executive agrees to promptly
relocate to Los Angeles, California area if the CEO or the Board deem such
relocation to be necessary to meet the Company’s business needs. In addition,
the CEO shall work in person from the Company’s principal place of business at
the time that the Company’s other senior executive officers (other than CEO and
President) are expected to work from the Company’s principal place of business.

 

3.4 Confidentiality, Non-Interference and Invention Assignment. As a condition
of employment, Executive shall execute and comply with the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as Exhibit A
(the “Confidentiality Agreement”).

 

4. Services. During the Employment Period, Executive shall devote substantially
all of Executive’s working time, attention, and efforts to the Company,
excluding any periods for illness, incapacity, and vacations, subject to the
policies established by the Compensation Committee, except as otherwise
specifically provided herein. Notwithstanding the immediately preceding sentence
or anything to the contrary contained herein, during the Employment Period
Executive is permitted (a) to serve on the boards of directors, the boards of
trustees, or any similar governing bodies, of any corporations or other business
entities, of any charitable, educational, religious, or public service
organizations, or of any trade associations, (b) to engage in charitable
activities and community affairs, (c) to engage in venture investing, and (d) to
manage Executive’s personal investments, in each case so long as such activities
are disclosed to the Board, do not compete with the business of the Company
Group, and do not interfere with Executive’s performance of this Agreement which
shall take first priority over all other such activities as determined in the
reasonable discretion of the Board. The Company hereby acknowledges and agrees
that all such activities conducted by Executive as of the Effective Date
(including all boards of directors on which Executive serves as of the Effective
Date) which are listed in Schedule A to the Agreement, do not interfere with
Executive’s performance of this Agreement and do not compete with the business
of the Company.

 



2

LiveXLive Media, Inc./Quartieri Employment Agreement

 

5. Compensation

 

5.1 Base Salary. During the Employment Period, the Company shall pay to
Executive a cash base salary of $400,000 per annum. During the Employment Period
the Board (or the Compensation Committee) shall review Executive’s annual cash
base salary not less frequently than on an annual basis and may increase (but
not decrease, including as it may be increased from time to time) such base
salary. Executive’s annual cash base salary, as it may be increased from time to
time, is referred to herein as the “Base Salary.” The Company shall pay the Base
Salary to Executive in accordance with the Company’s generally applicable
payroll practices for senior executive officers, but not less frequently than in
equal monthly installments.

 

5.2 Annual Performance Bonus. In addition to the Base Salary, Executive is
eligible to earn an annual fiscal year performance bonus payable in cash or
equity (a “Performance Bonus”) for each whole or partial fiscal year of the
Employment Period in accordance with the Company’s annual bonus plan applicable
to the Company’s senior executives (other than CEO and President) (the “Annual
Plan”), all as determined by the Board or Compensation Committee in its sole and
absolute discretion. The fiscal year, as of the Effective Date, is April 1 to
March 31). Executive’s “target” Performance Bonus shall be one hundred percent
(100%) of Executive’s average annualized Base Salary during the fiscal year for
which the Performance Bonus is earned. Executive’s “target” Performance Bonus is
referred to herein as the “Target Bonus.”

 

The Company agrees that the performance objectives established under the Annual
Plan for Executive will be no less favorable in the aggregate to Executive than
the objectives established and used under the Annual Plan to determine the
amount of the annual cash bonus payable to other similarly situated senior
executive officers of the Company Group who participate in the Annual Plan
(other than CEO and President). Except as otherwise provided herein: (i)
depending on such performance in any particular whole or partial fiscal year,
and on the criteria set forth in the Annual Plan, the actual amount of the
Performance Bonus for that fiscal year may be less than, equal to, or greater
than the Target Bonus; (ii) the Company shall pay each cash Performance Bonus to
Executive at the same time that annual cash bonuses are paid to the other senior
executive officers of the Company Group (other than CEO and President), but in
no event later than the fifteenth (15th) day of the fourth month following the
end of the applicable fiscal year for which the cash Performance Bonus is
earned; and (iii) except as provided in Section 8, Executive shall not be
entitled to receive any Performance Bonus if Executive is not employed on the
date on which annual cash bonuses for the applicable fiscal year are paid (or
are payable in accordance with this Section 5.2), provided, that, if Executive’s
employment shall end at the end of the Term (other than as provided in Section
8.3), the Performance Bonus, if any, for the last fiscal year of the Term (A)
shall be prorated based on the ratio of (x) the total number of calendar days
elapsed in such fiscal year through and inclusive of the date on which the Term
ends, to (y) the total number of calendar days in that fiscal year, and (B)
shall be payable as if the Executive was employed on the date on which annual
cash bonuses for the applicable fiscal year are paid (or are payable in
accordance with this Section 5.2).

 



3

LiveXLive Media, Inc./Quartieri Employment Agreement

 

5.3 Initial Equity Grant. In addition to any other equity-based compensation or
equity awards the Company or any other member of the Company Group grants to
Executive on or after the Effective Date, the Company shall grant to Executive,
as soon as practicable following the Effective Date, under the Company’s 2016
Equity Incentive Plan (as amended, the “Plan”) five hundred thousand (500,000)
restricted stock units (the “RSUs”). The RSUs grant will be evidenced by the
Company’s standard form Restricted Stock Units Agreement that will specify such
other terms and conditions as the Board, in its sole discretion, will determine
in accordance with the terms and conditions of the Plan, including all terms,
conditions and restrictions related to the grant and the form of payout, which,
subject to Section 9(d) of the Plan, may be left to the discretion of the Board.
(i) Fifty percent (50%) of the RSUs (the “First RSUs Tranche”) shall vest during
the first open trading window under the Company’s Insider Trading Policy which
occurs after the 1st anniversary of the Effective Date (anticipated to be on or
about November 16, 2021) (the “Initial Vesting Date”) and (ii) the remaining
fifty percent (50%) of the RSUs (the “Second RSUs Tranche”) shall vest upon each
of the first four (4) quarterly anniversaries of the Initial Vesting Date with
the last fourth (4th) vesting date being the two-year anniversary of the
Effective Date (each, a “Subsequent Vesting Date” and together with the Initial
Vesting Date, each a “Vesting Date”), subject to Executive’s continued
employment with the Company, and this Agreement being in effect, through the
applicable Vesting Date. Each vested RSU shall be settled by delivery to
Executive of one share of Common Stock on the first to occur of: (i) the date of
a Change of Control, (ii) promptly after the applicable Vesting Date, (iii) the
date of Executive’s death, and (iv) the date of Executive’s Disability (as
defined below) (in any case, the “Settlement Date”). Notwithstanding the
foregoing or anything herein to the contrary, if you remain employed through the
date of a Change of Control (as defined below), all then-unvested RSUs shall
vest in full effective immediately prior to such Change of Control; provided,
that in the event a Change of Control occurs as a result of a consummation of a
transaction described on Exhibit D attached hereto, only 50% of then-unvested
RSUs shall vest in full effective immediately prior to such Change of Control.
Upon the Settlement Date, Executive shall be entitled, at his discretion and to
the extent permitted by applicable law, to satisfy his tax obligations arising
in connection with the settlement of his RSUs through the sale by Executive in
the open market of a number of shares of Common Stock underlying the RSUs up to
the maximum applicable withholding rate solely to satisfy the Executive’s tax
obligations arising as a result of the vesting of the vested RSUs. As permitted
by law and subject to any required consents and applicable lock-up requirements,
on each Settlement Date, the Company shall use its commercially reasonable
efforts to settle a number of vested RSUs sufficient to cover Executive’s
employment tax obligation arising in connection with the settlement of his
vested RSUs in the open market transactions pursuant to the Company’s
Registration Statement on Form S-8 (File No. 333-234619) (the “S-8”), filed with
the SEC on November 12, 2019 (or such other amendment or successor Form S-8
filed by the Company, if any) (the “S-8 Settlement”), provided, that such S-8 is
then effective. By signing this Agreement, Executive acknowledges receipt and
understands the terms of the Company’s Insider Trading Policy.

 

● “Change of Control” shall have the meaning provided in the 2016 EIP, except
that (i) for purposes of determining whether a Change of Control has occurred
under this Agreement, the acquisition of additional shares of Common Stock
and/or convertible or voting securities by Robert Ellin and/or his Affiliates
resulting in him and/or his Affiliates having from time to time Beneficial
Ownership (as such term is defined in the Exchange Act) of more (or subsequently
less) than 50% of the total voting power of the stock of the Company will not be
considered a Change of Control, and (ii) for purposes of the RSUs (and any other
amounts payable on a Change of Control that constitute “nonqualified deferred
compensation” within the meaning of Section 409A), a Change of Control shall
only be deemed to occur if such transaction also constitutes a “change of
control event” within the meaning of Section 409A.

 



4

LiveXLive Media, Inc./Quartieri Employment Agreement

 

● “Disability” shall have the meaning provided in Section 7.3 below, except that
for purposes of the RSUs (and any other amounts payable on a Disability that
constitute “nonqualified deferred compensation” within the meaning of the 409A
Rules), a Disability shall only exist if you are “disabled” within the meaning
of the 409A Rules.

 

5.4 Tax Withholding. The Company may withhold from any amounts payable
hereunder, including any amounts payable pursuant to this Article 5 or pursuant
to Article 8, any applicable federal, state, and local taxes that the Company is
required withhold pursuant to any applicable law.

 

6. Benefits; Perquisites; Expenses

 

6.1 Benefits. Except as otherwise agreed to by the Executive or elected by the
Executive in any applicable voluntary election materials, Executive shall be
eligible to participate in and shall receive all or comparable benefits under
all welfare plans, pension plans, fringe benefit plans, other benefit plans, and
all other arrangements, plans, policies, and programs in each case (w) that the
Company makes available generally to the senior executives of the Company (other
than CEO and President) or of any other member of the Company Group, (x) that
are sponsored or maintained by any member of the Company Group or to which any
member of the Company Group contributes, (y) on a basis no less favorable than
the basis as such arrangements, plans, policies, and programs are applicable or
made available to the other senior executives of any member of the Company Group
(other than CEO and President), and (z) whether now existing or established
hereafter, including (a) all accidental death, business travel insurance, death
benefits, dental, disability (including short-term disability and long-term
disability), flexible spending accounts, health, hospitalization, life
insurance, long term care, medical, prescription drug, salary continuation,
sickness, surgical, vacation, vision, welfare, wellness, and similar
arrangements, plans, policies, or programs, and (b) all change in control,
deferred compensation, deferred stock unit, executive compensation, incentive
(or other) bonus (whether short-term, long-term, or otherwise), other
equity-based compensation, pension, profit sharing, restricted stock, restricted
stock unit, retention, retirement, savings, stock appreciation right, stock
option, stock purchase, supplemental retirement, and similar arrangements,
plans, policies, and programs (collectively, the “Benefit Plans”).

 

6.2 Perquisites. Executive is entitled to receive such perquisites that the
Company generally provides to its other senior executive officers (other than
CEO and President) in accordance with the then-current policies and practices of
the Company.

 

6.3 Vacation. Executive is entitled to not less than four (4) weeks of paid
vacation during each calendar year, taken in accordance with the generally
applicable policies and procedures of the Company.

 



5

LiveXLive Media, Inc./Quartieri Employment Agreement

 

6.4 Business Expenses. The Company shall promptly pay or reimburse Executive for
all reasonable out-of-pocket business expenses (including, without limitation,
economy travel and accommodation expenses) incurred or paid by Executive during
the Employment Period in the performance of the Executive’s duties hereunder,
upon presentation of reasonably detailed expense statements or vouchers and such
other information as the Company may reasonably require and in accordance with
the generally applicable policies and procedures of the Company (other than
those applicable to CEO and President).

 

6.5 Indemnification.

 

(a) The Company shall indemnify and hold harmless Executive to the fullest
extent permitted by law from and against any and all expenses (including
reasonable attorneys’ fees, fees of experts, witness fees, fees of other
professional advisors, other disbursements incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
appealing, or participating in a Proceeding (as hereinafter defined), bonds, all
interest, assessments, and other charges paid or payable in connection with or
in respect of the foregoing, and any federal, state, local, or foreign taxes
imposed on Executive as a result of the actual or deemed receipt of any payments
pursuant to this Section 6.5) (collectively, “Expenses”), demands, claims,
damages, judgments, penalties, fines, settlements, and all other liabilities
incurred or paid by him, or on his behalf, in connection with the investigation,
defense, prosecution, settlement or appeal(s) of any threatened, pending or
completed action, suit, proceeding, alternative dispute resolution mechanism,
investigation, inquiry, or hearing (including any administrative hearing),
whether civil, criminal, administrative or investigative and to which Executive
was or is a party or other participant or is threatened to be made a party or
other participant (a “Proceeding”), or any claim, issue, or matter therein
(including any Proceeding brought by or in the right of any member of the
Company Group), by reason of or arising from the fact that Executive is or was a
director, officer, employee, agent, or fiduciary of the Company or of any other
member of the Company Group or, at the request of the Company, of any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise, or by reason of or arising from anything done or not done by
Executive in any such capacity or capacities, (including any Proceeding, or any
claim, issue, or matter therein, by reason of or arising from: any actual or
alleged breach by Executive of his fiduciary duty as a director or officer of
any member of the Company Group; the registration, purchase, sale, or ownership
of any securities of the Company or any fiduciary obligation owed with respect
thereto; or any misstatement or omission of material fact by the Company in
violation of any duty of disclosure imposed on the Company by any federal,
state, or foreign securities or common laws), provided that in each case
Executive acted in good faith and in a manner that was not grossly negligent and
Executive reasonably believed to be in or not opposed to the best interests of
the Company or such other member of the Company Group, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Executive’s conduct was
unlawful. Notwithstanding the foregoing, solely with respect to any Proceeding
brought by or in the right of the Company or by Executive against the Company or
any member of the Company Group, the Company is not obligated to so indemnify
Executive in respect of any claim, issue, or matter in such Proceeding as to
which Executive shall have been adjudged to be liable to the Company for fraud,
willful or intentional misconduct or a violation of any securities laws, unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such Proceeding was brought shall determine upon application
that, despite such adjudication but in view of all the circumstances in the
Proceeding, Executive is fairly and reasonably entitled to indemnity for
Expenses and such other amounts which the Court of Chancery or such other court
shall deem proper. The Company also shall pay any and all reasonable Expenses
incurred by Executive as a result of Executive being called as a witness in
connection with any matter involving the Company, any other member of the
Company Group, or any of its or their respective officers or directors, provided
that the Company shall not be obligated to pay for any of Executive’s attorney’s
fees if there is no appreciable risk of liability to Executive, as reasonably
determined by the Company, as a result of serving as such a witness; provided,
further, that in such event, the Company (at its expense) will provide Executive
with reasonable access to the Company’s legal counsel for the sole purpose of
advising Executive in connection Executive’s serving as such a witness. Without
limiting the generality of the foregoing, the Company’s covenants and
obligations under this Section 6.5 include indemnifying and holding harmless
Executive against all Expenses incurred by or on behalf of Executive in
connection with, relating to, or arising from any Proceeding initiated by
Executive or by any member of the Company Group to enforce or interpret this
Section 6.5 or any rights of Executive to indemnification or advancement of
Expenses (whether hereunder, under any other agreement, under the Company’s
certificate of incorporation or bylaws (as now or hereafter in effect), under
any applicable laws, or otherwise), or for recovery under any directors’ and
officers’ liability insurance policies maintained by any member of the Company
Group, in each case if, and only if Executive prevails with respect to any
substantial issue or set of issues presented in such Proceeding.

 



6

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(b) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, or settlement, shall not create a presumption that Executive
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

 

(c) The Company shall pay any Expenses, judgments, penalties, fines,
settlements, and other liabilities incurred by Executive in investigating,
defending, settling or appealing any Proceeding described in this Section 6.5 in
advance of the final disposition of such Proceeding, as such Expenses,
judgments, penalties, fines, settlements, and other liabilities come due. The
Company shall promptly pay the amount of such Expenses, judgments, penalties,
fines, settlements, and other liabilities to Executive, but, in respect of
advances of Expenses, in no event later than ten (10) business days following
Executive’s delivery to the Company of a written request for an advance pursuant
hereto, together with a reasonable accounting of and support for such Expenses,
and in respect of all other indemnification payments, in no event later than
thirty (30) business days following Executive’s delivery to Company of a written
request therefor, together with such reasonable accounting or other applicable
supporting information. Executive hereby undertakes and agrees to repay to the
Company any advances made pursuant to this Section 6.5(c) within ten (10)
business days after an ultimate finding that Executive is not entitled to be
indemnified by the Company for such amounts. The Company shall make the advances
contemplated by this Section 6.5(c) regardless of Executive’s financial ability
to make repayment, and regardless whether indemnification of Executive by the
Company will ultimately be required. Any advances and undertakings to repay
pursuant to this Section 6.5(c) shall be unsecured and interest-free.

 

(d) The Company agrees that (i) during the Employment Period the Company will
use its reasonable best efforts to obtain and maintain in full force and effect
directors’ and officers’ liability insurance that has a liability limit of not
less than Ten Million Dollars ($10,000,000); (ii) in such insurance policy or
policies maintained by the Company, Executive shall be named as an insured in
such a manner as to provide the same rights and benefits as are accorded to the
most favorably insured of the Company’s officers or directors, and (iii) such
policy or policies shall include a “tail” for coverage for claims made within a
minimum of two (2) years following the end of the Employment Period.

 



7

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(e) The rights of Executive pursuant to this Section 6.5 shall be in addition to
any other rights Executive may now or hereafter have under the Company’s
certificate of incorporation or bylaws (as now or hereafter in effect), any
agreement, any vote of stockholders or directors, applicable law, or otherwise.
To the extent that a change in applicable law (whether by statute, judicial
decision, or otherwise) permits greater indemnification that would be afforded
currently under the Company’s certificate of incorporation or bylaws, applicable
law, any other agreement, or this Section 6.5, it is the intent of the Parties
that Executive enjoy by this Section 6.5 the greater benefits so afforded by
such change.

 

(f) No breach of this Agreement by Executive, in and of itself, shall relieve
the Company from any of its obligations or covenants pursuant to this Section
6.5.

 

7. Termination of Employment

 

7.1 Termination Notice. For the purposes hereof, the term “Termination Notice”
means a written notice provided in accordance with Section 9.2: (x) by the
Company, with respect to any termination of Executive’s employment pursuant to
Section 7.3, 7.4, or 7.5 or (y) by Executive with respect to any termination of
Executive’s employment pursuant to Section 7.6 or 7.7, as the case may be, that
(a) indicates the specific provision of this Agreement relied upon for such
termination, (b) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for the termination of
Executive’s employment under the provision so indicated, and (c) other than for
a termination pursuant to Section 7.3, specifies the effective date of the
termination, if such effective date is subsequent to the date of receipt of the
notice. The failure by the Company or Executive, as the case may be, to set
forth in a Termination Notice any fact or circumstance which contributes to a
showing of Cause (as defined in Section 7.4(b)) or Good Reason (as defined in
Section 7.6(b)) does not waive any right of the Company or Executive,
respectively, hereunder, or preclude the Company or Executive, respectively,
from asserting such fact or circumstance in enforcing its or his rights
hereunder.

 

7.2 Termination Due to Death. The Executive’s employment with the Company
hereunder terminates automatically upon the death of Executive during the Term.

 

7.3 Termination by Company Due to Disability.

 

(a) The Company may terminate Executive’s employment hereunder due to Disability
only if (i) a majority of the directors then serving on the Board (other than
Executive, if applicable) determine in good faith that a Disability of Executive
has occurred (pursuant to the definition of Disability set forth in Section
7.3(b)), and (ii) subsequent (but not prior) to such determination the Company
provides a Termination Notice to Executive. In such event, Executive’s
employment with the Company terminates on the date (the “Disability Effective
Date”) thirty (30) calendar days after the date on which Executive (or
Executive’s legal representative, if applicable) receives the Termination
Notice, except that if Executive resumes the full-time performance of
Executive’s duties on or before the Disability Effective Date, then the
Termination Notice is of no force or effect, the Executive’s employment with the
Company does not terminate on the Disability Effective Date, and the Company may
not terminate Executive’s employment for Disability in that particular instance.

 



8

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(b) For the purposes hereof, the term “Disability” means Executive’s inability
to perform his duties with the Company on a full-time basis, even with
reasonable accommodation, for sixty (60) days during any period of twelve (12)
consecutive months, or thirty (30) consecutive days, in each case solely as a
result of incapacity due to mental or physical illness.

 

7.4 Termination by Company for Cause.

 

(a) The Company may terminate Executive’s employment with the Company for Cause
at any time by providing a Termination Notice to Executive, if the Company
complies with the provisions of this Section 7.4:

 

(b) For the purposes hereof, “Cause” means:

 

(i) Executive’s conviction of a felony requiring intent under the laws of the
United States or any State thereof, after the exhaustion of all possible
appeals, or Executive entering a plea of nolo contendere to any charge of a
felony requiring intent under the laws of the United States or any State
thereof, in each case excluding any Limited Vicarious Liability (as hereinafter
defined). For the purposes hereof, “Limited Vicarious Liability” means any
liability that (1) is based on acts or omissions of the Company for which
Executive is responsible solely as a result of her responsibilities with the
Company, where Executive was not directly involved in such acts or omissions and
either had no prior knowledge of such intended acts or omissions or upon
obtaining any such knowledge promptly acted reasonably and in good faith to
attempt to prevent the acts or omissions causing such liability, or (2)
Executive did not have a reasonable basis to believe that any applicable law was
being violated by such acts or omissions; or

 

(ii) a willful and substantial refusal by Executive to perform Executive’s
material duties or responsibilities assigned to Executive in accordance with the
terms of this Agreement, but only if such duties or responsibilities so assigned
to Executive are not inconsistent with (1) Executive’s positions as Executive
Vice President, Chief Financial Officer and Secretary of the Company or as Chief
Financial Officer and Secretary of Slacker, or (2) any of Executive’s duties or
responsibilities hereunder (including any such duties or responsibilities as set
forth in, or as contemplated by, Sections 3.1 or 3.2), and, in each case,
excluding any such failure by reason of death, Disability, or incapacity; or

 

(iii) any material and willful violation of any Written Policy of the Company
that is generally applicable to all employees or officers of the Company and
that results or which could be reasonably expected to result in a material
negative effect on the business, financial condition or business reputation of
the Company, as determined by the Company in its reasonable sole discretion; or

 



9

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(iv) Executive’s willful malfeasance in the performance of her duties hereunder
that has a material negative effect on the business, financial condition or
business reputation of the Company, as determined by the Company in its
reasonable sole discretion; or

 

(v) Executive’s failure to comply with Section 9.3; or any other material breach
of this Agreement or the Confidentiality Agreement by Executive; or

 

(vi) Executive engaging in intentional acts of fraud, embezzlement,
misappropriation of funds, misconduct, gross negligence, dishonesty (including,
without limitation, theft), violence, threat of violence, sexual misconduct,
unlawful or against the Company’s policies harassment or any other activity that
has resulted or could be reasonably expected to result in any material negative
effect on the business or financial condition or reputation of the Company, as
determined by the Company in its reasonable sole discretion.

 

(c) For the purposes hereof: (i) any act or omission (including any refusal or
violation) by Executive is “willful” only if the same is not in good faith and
is without the reasonable belief by Executive that such act or omission is in
the best interests of the Company; and (ii) any act or omission by Executive
based upon any authority granted pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company in each case is
reasonably presumed to be in good faith and in the best interests of the
Company.

 

(d) With respect to clauses (ii), (iii) and (iv) of Section 7.4(b), “Cause”
shall not exist unless (i) the Company, on or before the date one hundred eighty
(180) calendar days after the first date on which any member of the Board has
knowledge of the act or omission alleged to constitute Cause, provides written
notice to Executive informing Executive of the Company’s intention to consider
terminating Executive’s employment hereunder for Cause and identifying the act
or omission alleged to constitute Cause, and (ii) Executive fails to cure such
act or omission (if capable of being cured) on or before the date fifteen (15)
calendar days after the date on which Executive receives such notice from the
Company (such fifteen (15) calendar day period, the “Cause Cure Period”).

 

7.5 Termination by Company Without Cause. The Company may terminate Executive’s
employment with the Company Without Cause (as hereinafter defined) only by the
Company providing a Termination Notice to Executive. For the purposes hereof,
the term “Without Cause” means (a) without Cause, and (b) other than by reason
of (i) the Executive’s death or Disability or (ii) non-renewal of this
Agreement.

 

7.6 Termination by Executive for Good Reason

 

(a) Executive may terminate his employment with the Company for Good Reason only
by providing a Termination Notice to the Company on or before the date ninety
(90) calendar days after the date on which Executive becomes aware of the act or
omission constituting Good Reason, which shall take effect only if the Company
shall not cure such basis for Good Reason (if capable of being cured) within
thirty (30) calendar days following receipt of such Termination Notice and,
unless otherwise agreed to by the parties, termination shall be effective upon
the expiration of such cure period, if applicable.

 



10

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(b) For the purposes hereof, “Good Reason” means, without Executive’s written
prior written consent (email shall suffice):

 

(i) any material reduction in Executive’s then-current Base Salary or
then-current Target Bonus. For purposes of this Section 7.6(b)(i), materiality
shall be defined as a reduction of Executive’s then-current Base Salary or
then-current Target Bonus of 10% of more;

 

(ii) the Company relocating Executive’s principal place of business more than
fifty (50) miles outside of the City of Beverly Hills, California, excluding
travel reasonably required in the performance of the Executive’s duties
hereunder; or

 

(iii) any material breach of this Agreement by the Company.

 

7.7 Termination by Executive Without Good Reason. Executive may terminate
Executive’s employment with the Company without Good Reason by providing a
Termination Notice to the Company that specifies an effective date that is not
less than thirty (30) days after the date on which Executive provides the
Termination Notice to the Company. The Company, after its receipt of the
Termination Notice, may elect to accelerate such effective date by providing
Executive with written notice of such acceleration, and in such event the
Termination Notice shall be effective as of the date specified in the Company’s
acceleration notice, and such acceleration, in and of itself, shall not
constitute a termination of Executive’s employment hereunder by the Company with
or without Cause.

 

8. Consequences of Termination or Non-Renewal

 

8.1 Certain Defined Terms. As used herein:

 

“Accrued Obligations” means the aggregate of: (a) Executive’s accrued Base
Salary through and inclusive of the Termination Date (disregarding any reduction
thereto in violation of this Agreement); (b) Executive’s accrued vacation pay
through and inclusive of the Termination Date; and (c) Executive’s business
expenses incurred through and inclusive of the Termination Date that have not
been reimbursed by the Company as of the Termination Date.

 

“Additional Equity Awards” means all equity compensation or other equity awards
granted by any member of the Company Group to Executive before, on, or after the
Effective Date (including restricted stock, restricted stock units, stock
appreciation rights, and stock options), excluding the Initial Equity Grant made
to Executive pursuant to Section 5.3(a).

 

“eligible dependent” includes Executive’s spouse (or widow).

 

“Equity Compensation” means (i) the RSUs granted to Executive pursuant to
Section 5.3(a) (the “Initial Equity Grant”), and (ii) the Additional Equity
Awards.

 

“Medical Plan” means each of the Benefit Plans that provides dental, health,
hospitalization, life, medical, prescription, surgical, or vision benefits,
care, coverage, or insurance, or any similar benefits, care, coverage, or
insurance.

 



11

LiveXLive Media, Inc./Quartieri Employment Agreement

 

“Other Benefits” means all benefits, compensation, and rights, whether accrued,
earned, or vested, to which Executive is entitled as of the Termination Date
under the terms and conditions applicable to such benefits, compensation, and
rights, including death benefits, disability benefits, and all other benefits,
compensation, and rights pursuant to any of the Benefit Plans (including vested
stock options, restricted shares, restricted stock units).

 

“Other Equity Awards” means all equity compensation or other equity awards
granted by the Company to Executive on or after the Effective Date (including
restricted stock, restricted stock units, stock appreciation rights, and stock
options), excluding the Options and the RSUs.

 

“Prior Year Bonus” means Executive’s Performance Bonus earned for the fiscal
year immediately preceding the fiscal year in which the Termination Date occurs,
if such Performance Bonus has not been paid as of the Termination Date.

 

“Pro Rata Bonus” means an amount equal to the product of (a) one hundred percent
(100%) of the Target Bonus for the fiscal year in which such termination occurs,
multiplied by (b) a fraction, the numerator of which is the number of days
elapsed through and inclusive of the Termination Date in the fiscal year in
which Executive’s employment is terminated, and the denominator of which is 365.

 

“Termination Date” means (a) if Executive’s employment is terminated by reason
of death: the date of the Executive’s death; (b) if Executive’s employment is
terminated for Disability: the Disability Effective Date; (c) if Executive’s
employment is terminated by the Company Without Cause, the date of such
termination; (d) if Executive’s employment is terminated by Executive’s
termination for Good Reason, the effective date of such termination; (e) if
Executive’s employment is terminated by Executive without Good Reason or by the
Company for Cause, the effective date of such termination; and (f) for any other
reason other than as set forth in the immediately preceding clauses (a), (b),
(c) and (d), the date of Executive’s “separation from service” as such term is
defined under Section 409A (“Section 409A” is defined in Section 8.8).

 

“Unvested Equity” means the portion of the RSUs and the Other Equity Awards that
is unvested as of the Termination Date, after taking into account any
acceleration of vesting based on the prior occurrence of any acceleration events
specified hereunder.

 

8.2 Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or due to Executive’s Disability, then:

 

(a) Executive (or Executive’s beneficiary or estate) is entitled to receive or
otherwise to be provided, and the Company shall pay or provide to Executive (or
to Executive’s beneficiary or estate):

 

(i) The aggregate of the following, in a single cash lump sum, on or before the
date thirty (30) days after the Termination Date: (A) the Accrued Obligations,
(B) the Prior Year Bonus, if any, and (C) the Pro Rata Bonus, if any; and

 



12

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(ii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan;

 

(b) If such termination occurs after the first six (6) months from the Effective
Date, subject to timely execution (without revocation by Executive or personal
representative or the legal representative of her estate, in the event of her
incapacity or death, respectively) of a Release by Executive (or by her legal or
personal representative or the legal representative of her estate, in the event
of her incapacity or death, respectively) pursuant to Section 8.6 and continued
compliance with Exhibit A (provided, however, that none of the following shall
be denied to Executive on the basis of any unintentional/inadvertent immaterial
breach(es) of Exhibit A), with regard to: (i) the Initial Equity Grant, such
unvested portion of the Initial Equity Grant shall automatically and immediately
vest as is equal to the product of (x) the RSUs subject to the Initial Equity
Grant and (y) a fraction, the numerator of which is the number of months elapsed
during the Employment Period from the Effective Date through and including the
Termination Date in the fiscal year in which Executive’s employment is
terminated, and the denominator of which is 24; (ii) any Equity Compensation
(other than the Initial Equity Grant), such unvested portion of such Equity
Compensation shall automatically and immediately vest (and, if applicable,
become exercisable) as is equal to the product of (x) the number of shares of
Common Stock or other equity awards subject to such Equity Compensation
(calculated individually on an award by award basis) and (y) a fraction, the
numerator of which is the number of months elapsed during the Employment Period
from the Effective Date through and including the Termination Date in the fiscal
year in which Executive’s employment is terminated, and the denominator of which
is 24; and (iii) all vested Equity Compensation in the case of vested RSUs shall
remain outstanding and exercisable at all times thereafter, and in the case of
options or forms of vested Equity Compensation other than RSUs shall remain
outstanding and be exercisable, to the extent applicable, for a period of six
(6) months from the later of the Termination Date or the date the award first
becomes vested and exercisable, but in all events no later than the end of the
applicable term for each such award; and (iv) all restrictions on vested Equity
Compensation that is (or becomes) vested as of the Termination Date shall
automatically and immediately lapse. Notwithstanding the foregoing, any Equity
Compensation (and the shares of Common Stock underlying such Equity
Compensation) shall be subject to a lock-up of twelve (12) months from the
vesting date as provided by this Section (the “Lock-Up Period”). During the
Lock-Up Period, Executive agrees to the agreements and restrictions set forth in
Exhibit C attached hereto. Subsequent to the expiration of the Lock-Up Period,
Executive shall not be permitted or have the right to sell on each trading day
more than 10,000 shares, as adjusted for any stock dividend, stock split,
combination of shares, reverse stock split, reorganization, recapitalization, or
other reclassification affecting the Company’s equity securities (the “Daily
Trading Limit”).

 

(c) All Unvested Equity (after giving effect to Section 8.2(b)) shall be
forfeited as of the Termination Date.

 

8.3 Termination by the Company for Cause; Termination by Executive without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, then:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) The Accrued Obligations, in a single lump sum, on or before the date thirty
(30) days after the Termination Date, and

 



13

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(ii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan; and

 

(b) If Executive’s employment is terminated by Executive for any reason other
than Good Reason, Executive’s death or due to Executive’s Disability, then any
Unvested Equity granted under this Agreement that remains unvested as of the
Termination Date shall be immediately forfeited, and the outstanding vested
portion of all Equity Compensation that has vested as of or prior to the
Termination Date shall, to the fullest extent permissible under applicable law,
remain outstanding and be exercisable for a period of six (6) months from the
later of (x) the Termination Date and (y) the date the award first becomes
vested and exercisable, but in all events no later than the end of the
applicable term for each such award.

 

(c) If Executive’s employment is terminated by the Company for Cause (as defined
in this Agreement), then all Unvested Equity shall be forfeited effective as of
the Termination Date.

 

8.4 Termination by the Company Without Cause; Termination by Executive for Good
Reason. If Executive’s employment is terminated by the Company Without Cause or
by Executive for Good Reason, then:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) The aggregate of the following, in a single cash lump sum, on or before the
date thirty (30) days after the Termination Date: (A) the Accrued Obligations
and (B) Prior Year Bonus, if any;

 

(ii) If such termination occurs after the first six (6) months from the
Effective Date, subject to timely execution (without revocation by Executive or
personal representative or the legal representative of her estate, in the event
of her incapacity or death, respectively) of a Release pursuant to Section 8.6
and continued compliance with Exhibit A, continued payment of Executive’s annual
Base Salary (disregarding any reduction thereto in violation of this Agreement)
for the period of six (6) months from the Termination Date (the “Continuation
Period”) and Pro Rata Bonus, provided, that the Continuation Period for purposes
of this Section 8.4 shall be reduced after the initial eighteen (18) months of
the Employment Period for each month (or pro rata thereof) that the Employment
Period continues thereafter.

 

(iii) The foregoing amounts shall be payable to Executive in accordance with the
Company’s generally applicable payroll practices for its other senior executive
officers (other than CEO and President), but not less frequently than in equal
monthly installments (with the Pro-Rata Bonus being paid at the same time Annual
Bonuses are paid to the other Senior Executive Officers) (other than CEO and
President); and

 

(iv) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan.

 



14

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(b) If such termination occurs after the first six (6) months from the Effective
Date, subject to timely execution (without revocation by Executive or personal
representative or the legal representative of her estate, in the event of her
incapacity or death, respectively) of a Release by Executive (or by her legal or
personal representative or the legal representative of her estate, in the event
of her incapacity or death, respectively) pursuant to Section 8.6 and continued
compliance with Exhibit A (provided, however, that none of the following shall
be denied to Executive on the basis of any unintentional/inadvertent immaterial
breach(es) of Exhibit A): (i) fifty (50%) percent of all then unvested Equity
Compensation shall automatically and immediately become vested and, to the
extent applicable, exercisable in full, as of the Termination Date, and (ii) all
vested Equity Compensation in the case of vested RSUs shall remain outstanding
and exercisable at all times thereafter, and in the case of options or forms of
vested Equity Compensation other than vested RSUs shall remain outstanding and
be exercisable, to the extent applicable, for a period of six (6) months from
the later of the Termination Date or the date the award first becomes vested and
exercisable, but in all events no later than the end of the applicable term for
each such award; and (iii) all restrictions on Equity Compensation that is (or
becomes) vested as of the Termination Date shall automatically and immediately
lapse. Notwithstanding the foregoing, any Equity Compensation (and the shares of
Common Stock underlying such Equity Compensation) that shall vest pursuant to
this Section shall be subject to the Lock-Up Period. During the Lock-Up Period,
Executive agrees to the agreements and restrictions set forth in Exhibit C
attached hereto. Subsequent to the expiration of the Lock-Up Period, Executive
shall not be permitted or have the right to sell on each trading day more than
the Daily Trading Limit.

 

(c) If such termination occurs after the first six (6) months from the Effective
Date, subject to timely execution (without revocation by Executive or personal
representative or the legal representative of her estate, in the event of her
incapacity or death, respectively) of a Release pursuant to Section 8.6 and
continued compliance with Exhibit A, during the period starting on the
Termination Date and ending on and inclusive of the earlier of (i) the date, if
any, on which Executive is enrolled under an employee welfare plan of another
employer to receive benefits substantially equivalent to the benefits provided
under the Medical Plans, and (ii) the end of the Continuation Period, Executive
and her eligible dependents shall be entitled, at the Company’s sole cost and
expense, to continue participation in all Medical Plans in which such Executive
and her eligible dependents were participating as of the Termination Date, at
the same levels as existed as of the Termination Date, except that if Company is
unable to provide coverage under the Medical Plans, then the Company shall
notify Executive on a timely basis to allow Executive to obtain COBRA benefits
and shall reimburse Executive, on a monthly basis for the Continuation Period,
an amount equal to the applicable COBRA premium for the Executive and her
eligible dependents, on a “tax grossed-up basis”, and it shall be Executive’s
responsibility to elect and maintain medical coverage under COBRA.

 

8.5 Non-Renewal. If this Agreement is not terminated before the last day of the
Term and prior to that date the Company and Executive do not (i) enter into a
mutually acceptable extension of this Agreement, or (ii) enter into a new
agreement relating to Executive’s employment with the Company to have effect
after such date, or (iii) otherwise agree to continue Executive’s employment
with the Company after such date without the benefit of an agreement relating to
such employment, then this Agreement shall automatically end on the last day of
the Term, and in such event, subject to timely execution of a Release pursuant
to Section 8.6 and continued compliance with Exhibit A:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) the aggregate of the following, in a single lump sum, through the effective
date of such termination: (x) the Accrued Obligations and (y) any unpaid Prior
Year Bonus;

 



15

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(ii) a Performance Bonus for the completed portion of the final fiscal year of
the Term calculated pursuant to and payable in accordance with Section 5.2; and

 

(iii) the timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable plan.

 

(b) Any Unvested Equity shall be immediately forfeited and any outstanding
vested portion of Other Equity Awards shall remain outstanding and be
exercisable, to the extent applicable, for a period of six (6) months from the
Termination Date, but in all events no later than the end of the applicable term
for each such award.

 

8.6 Release. In connection with any termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason, each of the Company and
Executive (or her legal or personal representative or the legal representative
of her estate, in the event of her incapacity or death, respectively) shall
execute and deliver a Mutual General Release in the form and substance of
attached hereto as Exhibit B (a “Release”) and the Executive’s right to payment
of, and the Company’s obligations to pay, the amounts specified in Sections
8.2(b), 8.4(a)(ii), 8.4(b), 8.4(c) and 8.5 shall be subject to the execution
(without revocation by Executive or personal representative or the legal
representative of her estate, in the event of her incapacity or death,
respectively) by Executive (or by her legal or personal representative or the
legal representative of her estate, in the event of her incapacity or death,
respectively) of such a Release within sixty (60) days after the Termination
Date.

 

8.7 No Mitigation. Executive is not required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise. The Company shall not reduce the amount of any payment or benefit
provided for herein by any compensation that Executive earns from another
employer or from any other employment or from rendering services to or for the
benefit of any other person or entity (including self-employment).

 



16

LiveXLive Media, Inc./Quartieri Employment Agreement

 

8.8 Compliance with Section 409A. Unless otherwise expressly provided, any
payment of compensation by Company to Executive, whether pursuant to this
Agreement or otherwise, shall be made no later than the fifteenth (15th) day of
the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Company’s fiscal year in which Executive’s right to such
payment vests (i.e., is not subject to a “substantial risk of forfeiture” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). For purposes of this Agreement, termination of employment
shall be deemed to occur only upon “separation from service” as such term is
defined under Section 409A. Each payment and each installment of any severance
payments provided for under this Agreement shall be treated as a separate
payment for purposes of application of Section 409A. To the extent any amounts
payable by the Company to the Executive constitute “nonqualified deferred
compensation” (within the meaning of Section 409A) such payments are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither Party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A. No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A, including a six (6) month delay
of termination payments made to specified employees of a public company, to the
extent then applicable. Executive shall have no discretion with respect to the
timing of payments except as permitted under Section 409A. Any Section 409A
payments which are subject to execution of a Release which may be executed
and/or revoked in a calendar year following the calendar year in which the
payment event (such as termination of employment) occurs shall commence payment
only in such following calendar year as necessary to comply with Section 409A.
All expense reimbursement or in-kind benefits subject to Section 409A provided
under this Agreement or, unless otherwise specified in writing, under any
Company program or policy, shall be subject to the following rules: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the benefits provided during any other
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the year in which Executive incurs such expenses, and Executive
shall take all actions necessary to claim all such reimbursements on a timely
basis to permit the Company to make all such reimbursement payments prior to the
end of said period, and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit. It is the
intent of the Company that the provisions of this Agreement and all other plans
and programs sponsored by the Company be interpreted to comply in all respects
with Section 409A, however, the Company shall have no liability to Executive, or
any successor or beneficiary thereof, in the event taxes, penalties or excise
taxes may ultimately be determined to be applicable to any payment or benefit
received by Executive or any successor or beneficiary thereof, nor for reporting
in good faith any payment of benefit as subject to Section 409A.

 



17

LiveXLive Media, Inc./Quartieri Employment Agreement

 

8.9 Section 280G. The Company will be entitled to deduct or withhold from any
amounts owing to the Executive any federal, state, local or foreign withholding
taxes, excise taxes, or employment taxes (“Taxes”) imposed with respect to the
Executive’s compensation or other payments from the Company or any of its
Affiliates or the Executive’s ownership interest in the Company or any of its
Affiliates (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity). In the event the Company or any of its Affiliates does not
make such deductions or withholdings, the Executive will indemnify and hold
harmless the Company and its Affiliates for any amounts paid with respect to any
such Taxes (but not including any penalties or interest due thereon, all of
which shall be the responsibility of the Company). Notwithstanding any provision
of this Agreement or any plan to the contrary, if all or any portion of the
payments or benefits received or realized by Executive pursuant to this
Agreement either alone or together with other payments or benefits that
Executive receives or realizes or is then entitled to receive or realize from
the Company or any of its Affiliates would constitute an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and/or any corresponding and applicable state law
provision, the payments or benefits provided to Executive under this Agreement
will be reduced by reducing the amount of payments or benefits payable to the
Executive to the extent necessary so that no portion of the Executive’s payments
or benefits will be subject to the excise tax imposed by Section 4999 of the
Code and any corresponding and/or applicable state law provision. In the event
such a reduction in payments or benefits is required, the reduction shall be
applied in a manner to minimize the total payments and benefits reduced by first
reducing payments and benefits a greater percentage of which are treated as
parachute payments. Notwithstanding the foregoing, a reduction will be made
under the previous sentence only if, by reason of that reduction, the
Executive’s net after tax benefit exceeds the net after tax benefit he or she
would realize if the reduction were not made. If a reduction in payments or
benefits constituting “parachute payments” is necessary under this Section 8.9,
(i) the payment and/or benefits (the “Payment”) shall be paid only to the extent
permitted under the reduced payment alternative, and the Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of stock and RSUs awards shall be cancelled/reduced next
and in the reverse order of the date of grant for such awards (i.e., the vesting
of the most recently granted awards will be reduced first), with full-value
awards reversed before any stock option or stock appreciation rights are
reduced, unless the Executive elects in writing a different order for
cancellation; and (C) employee benefits shall be reduced last and in reverse
chronological order such that the benefit owed on the latest date following the
occurrence of the event triggering such excise tax will be the first benefit to
be reduced. For purposes of this paragraph, “net after tax benefit” means the
sum of (i) the total payments or benefits received or realized by the Executive
pursuant to this Agreement all or a portion of which would constitute a
“parachute payment” within the meaning of Section 280G of the Code and any
corresponding and applicable state law provision, plus (ii) all other payments
or benefits that Executive receives or realizes or is then entitled to receive
or realize from the Company and any of its Affiliates all or a portion of which
would constitute a “parachute payment” within the meaning of Section 280G of the
Code and any corresponding and applicable state law provision, less (iii) the
amount of FICA taxes and federal or state income taxes payable with respect to
the payments or benefits described in (i) and (ii) above calculated at the
maximum marginal individual income tax rate (without considering deductibility
of state tax for federal tax purposes) for each year in which payments or
benefits are realized by Executive (based upon the rate in effect for that year
as set forth in the Code at the time of the first receipt or realization of the
foregoing), less (iv) the amount of excise taxes imposed with respect to the
payments or benefits described in (i) and (ii) above by Section 4999 of the Code
and any corresponding and applicable state law provision.

 

Unless the Company and the Executive otherwise agree in writing, any calculation
required under this Section 8.9 shall be made in writing by the Company’s then
independent public registered accounting firm (the “Accountants”), whose
calculation shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of calculating the Executive’s options under this
Section 8.9, the Accountants may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 8.9. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 8.9.

 



18

LiveXLive Media, Inc./Quartieri Employment Agreement

 

8.10 Resignation from Directorships and Officerships. The termination of
Executive’s employment with the Company for any reason will constitute
Executive’s immediate resignation from (a) any officer, director or employee
position Executive has with the Company or any of its Affiliates, and (b) all
fiduciary positions (including as a trustee) Executive holds with respect to any
employee benefit plans or trusts established by the Company. Executive agrees
that this Agreement shall serve as written notice of resignation in such
circumstances, unless otherwise required by any plan or applicable law.

 

9. Additional Provisions

 

9.1 Entire Agreement; No Oral Amendments. This Agreement and the Confidentiality
Agreement (including all exhibits and schedules attached hereto and thereto)
together set forth the compete, entire, and final agreement between the Company
and Executive relating to the subject matter hereof and terminates, cancels, and
supersedes any and all prior agreements, communications, contracts,
representations, or understandings, in each case whether oral or written,
between the Company and Executive relating to the subject matter hereof. No
amendment, modification, or supplement to this Agreement is valid, binding, or
enforceable unless the same is in writing and executed and delivered on behalf
of the Company and by Executive.

 

9.2 Notices. Each notice or other communication relating to this Agreement, in
order to be effective, must be in writing, must be sent to the applicable
address indicated below for the recipient (or to the then-most recent address of
which the recipient has notified the sender in writing in accordance herewith),
and must be sent, all costs, expenses, and fees prepaid by the sender, by (a)
personal delivery, (b) first class registered mail, return receipt requested, or
(c) a nationally recognized courier service that provides proof of delivery
(e.g., FedEx, UPS) for delivery on the first business day immediately following
the day on which the notice or other communication is deposited with the courier
service. Each notice or communication given in accordance herewith is deemed
effective: (i) upon actual receipt when delivered personally or by courier
service, or (ii) three (3) business days after the date on which the notice or
communication is deposited with the United States Postal Service, if sent by
first class registered mail (or any earlier date evidenced by the proof of
delivery).

 

 If to the Company: to the attention of the CEO, at the address of Company’s
principle place of business, with copies to (which shall not constitute notice)
the Company’s then Chief Financial Officer (by email), Tenia Muhammad (by email)
and Sasha Ablovatskiy, Esq., of Foley Shechter Ablovatskiy LLP (by email to
sablovatskiy@foleyshechter.com).

 

If to Executive: to the address listed as Executive’s primary residence in the
human resource records and to Executive’s principal place of business.

 

9.3 Successors

 

(a) This Agreement is personal to Executive and Executive may not assign or
delegate this Agreement without the prior written consent of the Company. This
Agreement inures to the benefit of and is enforceable by Executive’s legal
representatives, heirs, or legatees.

 

(b) The Company may not assign or delegate this Agreement without the prior
written consent of Executive, except that the Company may assign or delegate
this Agreement to any successor (whether direct or indirect, whether by
purchase, merger, consolidation, operation of law, or otherwise) to all or
substantially all of the business or assets of the Company, subject to the
condition that the successor, no later than fifteen (15) days after the
occurrence of such succession, executes and delivers to Executive an instrument
in from and substance acceptable to Executive (such approval not to be
unreasonably withheld) pursuant to which the successor explicitly assumes and
agrees to perform, comply with, and otherwise be bound by this Agreement in the
same manner and to the same extent that the Company would be required to do so
if no such succession had occurred. Subject to the immediately preceding
sentence, this Agreement is binding upon and inures to the benefit of the
Company and its permitted successors and permitted assigns. As used in this
Agreement, the term “Company” means the Company as hereinbefore defined and any
successor to is business or assets as aforesaid that assumes and agrees to
perform this Agreement, whether by operation of law or otherwise.

 



19

LiveXLive Media, Inc./Quartieri Employment Agreement

 

(c) Any purported assignment or delegation in violation of this Section 9.3 is
null and void ab initio and of no force or effect.

 

9.4 Severability. If any provision of this Agreement is determined to be
illegal, invalid, or unenforceable, then such determination does not affect the
legality, validity, or enforceability of the other provisions of this Agreement,
all of which remain in full force and effect. Each of the Company and Executive
agrees that in the event of any such determination the Company and Executive
will negotiate to modify this Agreement so as to effect the original intent of
the Company and Executive as close as possible to the fullest extent permitted
by applicable law.

 

9.5 Certain Interpretative Matters.

 

(a) For the purposes of this Agreement: (i) the term “Affiliate” means, with
respect to a specified entity (the “specified entity”), at any particular time,
any other present or future person or entity that at such time, directly or
indirectly, controls, is under common control with, or is controlled by, the
specified entity; and the term “control” (and, with correlative meanings, the
terms “under common control with” and “controlled by) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of any entity, whether through ownership of voting
securities, by contract, or otherwise).the terms “herein,” “hereof,” “hereto,”
“hereunder,” and terms of similar import refer to this Agreement in its entirety
and not to any particular provision; (ii) the term “include” (and its
grammatical variations) is not limiting; and (iii) the term “or” is not
exclusive. The headings of the Sections and other subdivisions of this Agreement
are for convenience only, do not constitute a part of this Agreement, and are of
no force or effect in connection with the construction or the interpretation of
this Agreement. Except where expressly provided otherwise, each reference herein
to an Article, Section, or other subdivision, or to an Exhibit or Schedule, is a
reference to the applicable Article, Section, or other subdivision of, or
exhibit or schedule to, this Agreement. Any and all share, option and restricted
stock unit numbers set forth in this Agreement shall be proportionately adjusted
(including any exercise price) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise of the Company.

 

(b) In the event of any inconsistency or conflict between any of the provisions
of this Agreement and any of the provisions of any of the Benefit Plans or any
other award, code, form, plan, policy, or program of the Company, the provisions
of this Agreement control and govern. No provision in any of the Benefit Plans
or in any other award, code, form, plan, policy, or program related to a
violation thereof being grounds for termination, or similar language, will
result in a “cause” termination unless such violation is also Cause under this
Agreement and the provisions hereof are complied with, and the foregoing applies
even if Executive signs an acknowledgement or otherwise agrees to the provisions
of such Benefit Plan or other policy, code, plan, or program. If any ambiguity
or question of interpretation or of construction arises in connection with or
relating to this Agreement, each of the Company and Executive agrees that this
Agreement is to be interpreted and construed as if jointly drafted by both the
Company and Executive and that no presumption or burden of proof is to arise
favoring or disfavoring the Company or Executive by virtue of the authorship of
any provision of this Agreement.

 



20

LiveXLive Media, Inc./Quartieri Employment Agreement

 

9.6 Survival. The following provisions survive the expiration or termination of
the Employment Period and the Term (including any termination by reason of
Executive’s breach of this Agreement): the terms and conditions of Exhibit A and
Section 5.4, Section 6.5, Article 8, and this Article 9. The Confidentiality
Agreement shall survive the expiration or termination of the Employment Period
and the Term on the terms thereof.

 

9.7 Governing Law. The laws of the State of California (excluding any conflict
of laws principles of that State that would result in the application of the
laws of any jurisdiction other than the State of California) govern all matters
in connection with, relating to, or arising from this Agreement.

 

9.8 Authority. The Company represents and warrants that (a) it has the full
corporate power and authority to execute, deliver, and perform this Agreement,
and (b) the execution, delivery, and performance of this Agreement has been duly
and validly authorized.

 

9.9 Costs and Expenses. Each Party shall pay the fees and expenses of her or its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

9.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which constitutes an original and all of which together constitute one and
the same instrument. A manually executed counterpart of this Agreement delivered
by means of e-mail as a Portable Document Format file (“.pdf”) (or in any
present or future file format intended to preserve the original graphic and
pictorial appearance of a document), or by means of facsimile transmission,
constitutes the valid and effective execution and delivery of this Agreement for
all purposes and has the same force and effect for all purposes as the personal
delivery of a manually executed counterpart bearing an original ink signature.

 

[SIGNATURE PAGE FOLLOWS]

 

21

 

 

By signing below, each of the Company and Executive acknowledges that it or he
has carefully read, fully understands, and accepts and agrees to be bound by the
provisions of this Agreement.

 

  LIVEXLIVE MEDIA, INC.       By: /s/ Robert S. Ellin   Name:  Robert S. Ellin  
Title: Chief Executive Officer       MICHAEL QUARTIERI       /s/ Michael
Quartieri   (signature)

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT BETWEEN LIVEXLIVE MEDIA AND MICHAEL
QUARTIERI]

 



22

LiveXLive Media, Inc./Quartieri Employment Agreement

 

Schedule “1”

 

Outside Activities, Investments and Board Positions

 

1) 

 

[END OF SCHEDULE “1”]

 

23

 

 

EXHIBIT “A”

 

CONFIDENTIALITY, NON-INTERFERENCE AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with,
LiveXLive Media, Inc., a Delaware corporation (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following. All initially capitalized terms used but not defined herein have the
respective meanings given to such terms in the Employment Agreement between the
Company and me dated November 16, 2020 and effective as of November 30, 2020
(the “Employment Agreement”)

 

Section 1. Confidential Information.

 

(a) Company Group Information. I acknowledge that, during the course of my
employment, I will have access to non-public information about the Company and
its direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the five (5) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company
or except as expressly permitted herein, any Confidential Information that I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company, or except as permitted herein,
or as otherwise necessary to fulfill my duties to the Company. For the purposes
hereof, “Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known or available to the public
(without Executive’s or the Executive Parties’ (as defined in Exhibit B to the
Employment Agreement) violation of this Confidentiality Agreement) and that the
Company wishes to maintain as confidential. I understand that Confidential
Information includes, but is not limited to, any and all non-public information
that relates to the actual or anticipated business and/or products, research, or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, without limitation, proposals and development work for
television programs, formats, copyright works, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, without limitation, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that are, or become, publicly known through no unauthorized disclosure by
me, (ii) any of the foregoing items lawfully disclosed to me free of restriction
from a source that was not legally or contractually prohibited from disclosing
such item, or (iii) any of the foregoing items or other information that I had
or owned prior to my employment with the Company. Notwithstanding anything to
the contrary contained herein, I am permitted to disclose any Confidential
Information if and to the extent I am required to do so by, or pursuant to any
appliable order of, any court, tribunal, or other governmental, judicial,
arbitral, administrative, or regulatory authority, agency, or instrumentality.
In the event I am so required to disclose any Confidential Information, I will,
if permitted pursuant to applicable law, give the Company prompt notice thereof
so that the Company Group, at its sole cost and expense, may seek an appropriate
protective order and/or waive compliance with the confidentiality provisions of
this Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Confidentiality Agreement”).

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

(b) Former Employer Information. I represent that my performance of all of the
terms of this Confidentiality Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.

 

Section 2. Developments.

 

(a) Developments Retained and Licensed. I hereby represent and warrant that
there are not any developments, original works of authorship, improvements, or
trade secrets which were created or owned by me prior to the commencement of the
Employment Period (collectively referred to as “Prior Developments”). If the
foregoing representation and warranty is breached, and during any period during
which I perform or performed services for the Company both before or after the
date hereof (the “Assignment Period”), I incorporate or have incorporated into a
Company product, program, service or other work a Prior Development owned by me
or in which I have an interest, then I hereby grant the Company a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Development, to the extent of my
interest therein, as part of or in connection with such product, program,
service or work.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

(b) Assignment of Developments. I hereby assign to the Company all my right,
title and interest throughout the world (if any) in and to any and all (i)
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof,
(ii) trademarks, service marks, trade dress, logos, titles and working titles,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) copyrightable works,
all copyrights, and all applications, registrations and renewals in connection
therewith, (iv) trade secrets and confidential business information (excluding
general industry knowledge and contacts) and all ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
technology, systems, and business and marketing plans and proposals, (v) rights
in and to computer software (including object code, source code, data and
related documentation), (vi) Internet Web sites, including domain name
registrations and content and software included therein, (vii) other proprietary
rights, including, without limitation, original works of authorship, content,
dialogue, plots, scripts, scenarios, music programming, formats, graphics,
productions, products, programs, services, concepts, moral rights, rights to
characters, actions, acts, gags, routines, materials, ideas, names, likeness,
image, personality, publicity etc., (viii) rights to exploit, collect
remuneration for, and recover for past infringements of any of the foregoing and
(ix) copies and tangible embodiments thereof (in whatever form or medium),
whether or not patentable or registrable under copyright or similar laws, which
I may solely or jointly conceive or develop or reduce to practice or cause to be
conceived or developed or reduced to practice, or have conceived or developed or
reduced to practice or have caused to be conceived or developed or reduced to
practice, during the Employment Period, whether or not during regular working
hours, in each case only if the applicable item (A) relates at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of the Company or any of its Affiliates;
(B) results from or relates to any work performed by me for the Company; or
(C) is developed through the use of Confidential Information and/or resources of
the Company (collectively referred to as “Developments”). I further acknowledge
that all Developments which are or were made by me (solely or jointly with
others) during the Assignment Period are “works made for hire” as to my
contribution (to the greatest extent permitted by applicable law) for which I
am, in part, compensated by my salary, unless regulated otherwise by law, but
that, in the event any such Development is deemed not to be a work made for
hire, I hereby assign any right, title and interest throughout the world in any
such Development to the Company or its designee. If any Developments cannot be
assigned, I hereby grant to the Company an exclusive, assignable, irrevocable,
perpetual, worldwide, sublicenseable (through one or multiple tiers),
royalty-free, unlimited license to use, make, modify, sell, offer for sale,
reproduce, distribute, create derivative works of, publicly perform, publicly
display and digitally perform and display such work in any media now known or
hereafter known. Outside the scope of my service, whether during or after my
employment with the Company, I agree not to (x) modify, adapt, alter, translate,
or create derivative works from any such work of authorship or (y) merge any
such work of authorship with other Developments. To the extent rights related to
paternity, integrity, disclosure and withdrawal (collectively, “Moral Rights”)
may not be assignable under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby
irrevocably waive such Moral Rights in and to all or any Developments and
consent to any action of the Company Group that would violate such Moral Rights
in the absence of such consent. I understand that the provisions of this
Confidentiality Agreement requiring assignment of Inventions to the Company do
not apply to any invention which qualifies fully under the provisions of
Section 2870 of the California Labor Code (attached hereto as Schedule A). I
will advise the Company promptly in writing of any inventions that I believe
meet the criteria in Section 2870 of the California Labor Code and I bear the
full burden of proving to the Company Group that an invention qualifies fully
under Section 2870 of the California Labor Code. I acknowledge receipt of this
Confidentiality Agreement and of written notification of the provisions of
Section 2870 of the California Labor Code.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company at all
times. I agree not to remove such records from the Company’s place of business
except as expressly permitted by Company policy, which may, from time to time,
be revised at the sole election of the Company for the purpose of furthering the
business of the Company.

 

(d) Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company in the Developments and any copyrights, patents, trademarks, service
marks, database rights, domain names, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments which the Company shall
deem necessary in order to apply for, obtain, maintain and transfer such rights
and in order to assign and convey to the Company the sole and exclusive right,
title and interest in and to such Developments, and any intellectual property or
other proprietary rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the Assignment Period until the
expiration of the last such intellectual property right to expire in any country
of the world; provided, however, the Company shall reimburse me for my
reasonable expenses incurred in connection with carrying out the foregoing
obligation. If the Company is unable because of my mental or physical incapacity
or unavailability for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Developments or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead only to execute and file any such
applications or records and only to do all other lawfully permitted acts to
further the application for, prosecution, issuance, maintenance or transfer of
letters patent or registrations thereon with the same legal force and effect as
if originally executed by me. I hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, which I now or hereafter
have for past, present or future infringement of any and all proprietary rights
assigned to the Company hereunder.

 

Section 3. Returning Company Group Documents. I agree that, at the time of
termination of my employment with the Company for any reason, or earlier if
reasonably requested, I will deliver to the Company (and will not keep in my
possession, recreate, or deliver to anyone else) any and all Confidential
Information and all other documents, materials, information, and property
developed by me pursuant to my employment or otherwise belonging to the Company.
I agree further that any property situated on the Company’s premises and owned
by the Company (or any other member of the Company Group), including disks and
other storage media, filing cabinets, and other work areas, is subject to
inspection by personnel of any member of the Company Group at any time with or
without notice. Notwithstanding the foregoing, I will be permitted to retain my
rolodex (whether in written or electronic form (e.g. Microsoft Outlook
Contacts)) and my personal files and memorabilia, except to the extent any of
such contains Confidential Information.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

Section 4. Disclosure of Agreement. As long as it remains in effect and during
the Post-Termination Non-Interference Period, I will disclose the existence of
this Confidentiality Agreement and my obligations hereunder to any prospective
employer, partner, co-venturer, investor, or lender prior to entering into an
employment, partnership, or other business relationship with such person or
entity.

 

Section 5. Restrictions on Interfering.

 

(a) Non-Interference. During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Non-Interference Period, I
shall not, directly or indirectly for my own account or for the account of any
other individual or entity, engage in Interfering Activities.

 

(b) Definitions. For purposes of this Confidentiality Agreement:

 

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, account, supplier or other business relation of the Company Group, or
any such relation that was a client, customer, licensee, account, supplier, or
other business relation within the six (6) month period prior to the expiration
of the Employment Period, in each case, to whom I provided services, or with
whom I transacted business.

 

(ii) “Interfering Activities” means (A) encouraging, soliciting, or inducing, or
in any manner attempting to encourage, solicit, or induce, any Person employed
by, or providing consulting services to, any member of the Company Group(each, a
“Restricted Associate”) to terminate such Person’s employment or services (or in
the case of a consultant, materially reducing such services) with the Company
Group, provided that the foregoing shall not be violated by general advertising
not targeted at employees or consultants of any member of the Company Group; or
(B) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group. Notwithstanding the foregoing, for the purposes hereof the
term “Interfering Activities” excludes my taking all or any of the following
actions, whether for my account or benefit or for the account or benefit of any
other Person: (x) hiring any Restricted Associate or engaging any Restricted
Associate to otherwise render services (whether consulting or otherwise), so
long as in connection therewith I do not knowingly encourage, induce, or
solicit, or knowingly attempt to encourage, induce, or solicit, the respective
Restricted Associate in violation of the above clause (A) of this definition;
(y) engaging in, accepting, or otherwise conducting business with any Business
Relation, so long as in connection therewith I do not knowingly encourage,
solicit, or induce, or knowingly attempt to encourage, solicit, or induce, the
respective Business Relation in violation of the above clause (C) of this
definition; or (z) communicating, or any Person at my direction communicating,
to any Persons, including, without limitation, any Restricted Associate or any
Business Relation, by any means, method, media, or format now or hereafter known
(including, without limitation, via any present or future social media service,
such as, without limitation, LinkedIn, Facebook, or Twitter), any change in my
employment, including, but not limited to, the cessation of my employment with
the Company or my employment with any Person other than the Company.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

(iii) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.

 

(iv) “Post-Termination Non-Interference Period” means the period commencing on
the date of the termination of my employment with the Company for any reason and
ending on the twelve (12) month anniversary of such date of termination.

 

Section 6. Reasonableness of Restrictions. I acknowledge and recognize the
highly competitive nature of the Company’s business, that access to Confidential
Information renders me special and unique within the Company’s industry, and
that I will have the opportunity to develop substantial relationships with
existing and prospective clients, accounts, customers, consultants, contractors,
investors, and strategic partners of the Company Group during the course of and
as a result of my employment with the Company. In light of the foregoing, I
recognize and acknowledge that the restrictions and limitations set forth in
this Confidentiality Agreement are reasonable and valid in geographical and
temporal scope and in all other respects and are essential to protect the value
of the business and assets of the Company Group. I acknowledge further that the
restrictions and limitations set forth in this Confidentiality Agreement will
not materially interfere with my ability to earn a living following the
termination of my employment with the Company and that my ability to earn a
livelihood without violating such restrictions is a material condition to my
employment with the Company.

 

Section 7. Independence; Severability; Blue Pencil. Each of the rights
enumerated in this Confidentiality Agreement shall be independent of the others
and shall be in addition to and not in lieu of any other rights and remedies
available to the Company Group at law or in equity. If any of the provisions of
this Confidentiality Agreement or any part of any of them is hereafter construed
or adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Confidentiality Agreement, which shall be given full effect
without regard to the invalid portions.

 

Section 8. Injunctive Relief. I expressly acknowledge that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Confidentiality Agreement may result in substantial, continuing, and irreparable
injury to the members of the Company Group. Therefore, I hereby agree that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this
Confidentiality Agreement without the necessity of posting of a bond.

 

Section 9. General Provisions.

 

(a) Governing Law. Except where preempted by federal law, all matters in
connection with, relating to, or arising from this Confidentiality Agreement,
including, without limitation, the validity, interpretation, construction, and
performance of this Confidentiality Agreement, is governed by and is to be
construed under the laws of the state of California applicable to agreements
made and to be performed in that state, without regard to conflict of laws rules
of the State of California that would result in the application of the laws of
any jurisdiction other than the state of California.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

(b) Entire Agreement. This Confidentiality Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions and communications between the
Company and me relating to the same. No modification or amendment to this
Confidentiality Agreement, nor any waiver of any rights under this
Confidentiality Agreement, will be effective unless in writing and signed and
delivered by each of the Company and me. Any subsequent change or changes in my
duties, obligations, rights, or compensation will not affect the validity or
scope of this Confidentiality Agreement.

 

(c) Successors and Assigns. Sections 9.3(b) and 9.3(c) of the Employment
Agreement are incorporated into this Confidentiality Agreement by reference,
mutatis mutandis. Notwithstanding anything to the contrary contained in the
Employment Agreement or in this Confidentiality Agreement, the Company is
prohibited from assigning or delegating all or any portion of this
Confidentiality Agreement except in compliance with this Section 9(c) in
connection with an assignment or delegation of the Employment Agreement that is
effected in compliance with Sections 9.3(b) and 9.3(c) of the Employment
Agreement. Subject to the two immediately preceding sentences, this
Confidentiality Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be binding upon and for
the benefit of the Company, its successors, and its assigns.

 

(d) Survival. The provisions of this Confidentiality Agreement shall survive the
termination of my employment with the Company and/or the assignment, in
compliance with the requirements hereof, of this Confidentiality Agreement by
the Company to any successor in interest or other assignee, in each case subject
to the temporal limitations contained herein.

 

(e) Construction. Each party hereto has had an adequate opportunity to have this
Confidentiality Agreement reviewed by counsel. If an ambiguity or question of
intent or interpretation arises, this Confidentiality Agreement shall be
construed as if drafted jointly by the parties hereto. This Confidentiality
Agreement shall be construed without regard to any presumption, rule or burden
of proof regarding the favoring or disfavoring of any party hereto by virtue of
the authorship of any of the provisions of this Confidentiality Agreement. In
the event any of the provisions of this Confidentiality Agreement conflict with
any of the provisions of the Employment Agreement, the respective provisions of
the Employment Agreement govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement-Exhibit A

 

I, Michael Quartieri, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the date set forth below:

 

Date: November 16, 2020 /s/ Michael Quartieri   (Signature)       Michael
Quartieri

 

ACCEPTED AND AGREED TO:       LIVEXLIVE MEDIA, INC.       By: /s/ Robert S.
Ellin   Name:  Robert S. Ellin   Title: Chief Executive Officer  

 

 

 

 

SCHEDULE A

 

SECTION 2870 of the CALIFORNIA LABOR CODE
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

 

 

 

EXHIBIT “B”

 

[FORM OF]

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (this “Release”), is entered into as of the date
of the last signature below, by and between LiveXLive Media, Inc. (the
“Company”) and Jacqueline Stone (“Executive”) and is executed by each of the
Company and Executive pursuant to Article 8 of that certain Employment
Agreement, dated as of November 16, 2020 (the “Employment Agreement”), by and
between the Company and Executive. Capitalized terms used in this Release
without definition shall have the meanings ascribed thereto in the Employment
Agreement. Executive and the Company sometimes are referred to herein
collectively as the “Parties” and each individually as a “Party”. The Company
and Executive agree as follows:

 

1. Release by Executive. Executive, on her own behalf and on behalf of her
descendants, dependents, heirs, devisees, legatees, executors, administrators,
Affiliates, legal or personal representatives, trustees, assigns, and successors
(individually and collectively, the “Executive Parties”), and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges the Company, and each of its Affiliates, subsidiaries, divisions, or
parents, past and present, and each of them, as well as their respective
predecessors, assignees, successors, directors, officers, stockholders,
partners, representatives, attorneys, agents or employees, past or present, or
any of them (individually and collectively, the “Company Parties”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, that Executive has ever
had, or now has, or ever will have, against the Company Parties by reason of any
and all acts, omissions, conditions, events, circumstances, or facts existing,
occurring, or failing to occur at any time through the date of Executive’s
execution of this Release that directly or indirectly arise out of, relate to,
or are connected in any way with Executive’s employment by, services to (whether
as an employee, officer, director, or otherwise), or separation from, all or any
of the Company Parties, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Labor Code Section 132a,
the California Family Rights Act, or any other federal, state or local law,
regulation or ordinance relating to employment (the foregoing, as modified by
the following clause, collectively, the “Executive Released Claims”); except
that, notwithstanding anything to the contrary herein, the release set forth in
this Section 1 expressly excludes, and shall not alter, limit, release, apply
to, or otherwise affect (or affect Executive’s right to enforce), and the term
Executive Released Claims shall not include: (a) the obligations and covenants
of the Company and the rights of Executive in each case that, directly or by
implication, survive the termination of Executive’s employment with the Company
pursuant to Section [9.6] of the Employment Agreement, including, without
limitation, any obligation of the Company to make the payments and provide the
benefits and with respect to the Equity Compensation set forth in Article 8 of
the Employment Agreement and to pay any Accrued Obligations or other
compensation (as defined in the Employment Agreement); (b) any claim that is
prohibited from being released as a matter of law; (c) any right of
indemnification (or contribution) or to director and officer liability insurance
coverage under the Employment Agreement or any of the Company’s (or any Company
Party’s) organizational documents or at law under any plan or agreement
applicable to the Executive (including, without limitation, pursuant to any
certificate of incorporation, bylaws or any written agreements) or Section 6.5
of the Employment Agreement (d) any rights or claims of Executive (or her
estate) as a stockholder of the Company (or as a holder of securities of the
Company); (e) any vested rights or vested benefits under ERISA or under any
Benefit Plan, (including, without limitation, any long-term or deferred
compensation plan), or under any vested RSU, stock option or other equity grant
agreements, to the extent such vested rights, vested equity or vested benefits
continue in effect after the termination of the Employment Agreement); (f)
workers’ compensation benefits; and (g) any rights or claims arising after the
date of Executive’s execution of this Release.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement - Exhibit B

 

2. It is a condition hereof, and it is the Parties’ intention in the execution
of this Release, that the release set forth in Section 1 above shall be
effective as a bar to each and all of the Executive Released Claims, and in
furtherance of this intention, Executive, on behalf of himself and each and all
of the other Executive Parties, hereby waives any and all rights and benefits
conferred upon him by Section 1542 of the California Civil Code, which provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges and agrees that:

 

3.1 In return for this Release, he will receive consideration beyond that which
he was already entitled to receive before entering into this Release;

 

3.2 He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

 

3.3 He was given a copy of this Release on [_________], and informed that he had
twenty-one (21) days within which to consider this Release, that changes
(whether material or otherwise) will not restart the 21-day period;

 

3.4 Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

3.5 He was informed that he has seven (7) days following the date of execution
of this Release in which to revoke this Release, and this Release will become
null and void if Executive so elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven (7)-day
revocation period. In the event that Executive exercises her right of
revocation, neither the Company nor Executive will have any obligations under
this Release.

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement - Exhibit B

 

4. Release by Company. The Company, on behalf of itself and each and all of the
other Company Parties, hereby acknowledges full and complete satisfaction of and
releases and discharges each and all of the Executive Parties from and with
respect to any and all claims, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, that all or any of the
Company Parties have ever had, or now have, or ever will have, against all or
any of the Executive Parties by reason of any and all acts, omissions,
conditions, events, circumstances, or facts existing, occurring, or failing to
occur at any time through the date of the Company’s execution of this Release
that directly or indirectly arise out of, relate to, or are connected with
Executive’s employment by, services to (whether as an employee, officer,
director, or otherwise), or separation from, all or any of the Company Parties
(the foregoing, as modified by the following clause, collectively, the “Company
Released Claims”); except that notwithstanding anything to the contrary herein,
the release set forth in this Section 4 expressly excludes, and shall not alter,
limit, release, apply to, or otherwise affect, and the term Company Released
Claims shall not include (a) the obligations of Executive that survive the
termination of Executive’s employment with the Company pursuant to Section [9.6]
of the Employment Agreement and that certain Confidentiality, Non-Interference,
and Invention Assignment Agreement, dated as of November 16, 2020 and effective
as of November 30, 2020, between the Company and Executive; and (b) any claims
arising after the date of the Company’s execution of this Release.

 

5. It is a condition hereof, and it is the Parties’ intention in the execution
of this Agreement, that the release set forth in Section 4 above shall be
effective as a bar to each and all of the Company Released Claims, and in
furtherance of this intention, the Company, on behalf of itself and each and all
of the other Company Parties, hereby waives any and all rights and benefits
conferred upon the Company Parties by Section 1542 of the California Civil Code,
which provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

6. No Transferred Claims. Executive represents and warrants to the Company, that
he has not heretofore assigned or transferred to any person or entity any of the
Executive Released Claims or any part or portion thereof. The Company represents
and warrants to Executive that it has not heretofore assigned or transferred to
any person or entity any of the Company Released Claims or any part or portion
thereof.

 

7. Miscellaneous.

 

7.1 Section Headings. The section headings contained in this Release are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Release.

 

7.2 Governing Law. All matters in connection with, relating to, or arising from
this Release shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to the principles of conflicts
of law thereof (to the extent that the application of the laws of another
jurisdiction would be required thereby).

 



 

LiveXLive Media, Inc./Quartieri Employment Agreement - Exhibit B

 

7.3 Amendments. This Release may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by Executive and the Company or, in the case of a waiver, by the Party
waiving compliance.

 

7.4 Waivers

 

(a) Except as otherwise provided herein, no action taken pursuant to this
Release, including any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Release. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Release may be waived at any time by the
Party which is entitled to the benefit thereof, but only by a written notice
signed by such Party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty.

 

(b) The failure of any Party to insist, in any one or more instances, upon
performance of the terms or conditions of this Release shall not be construed as
a waiver or relinquishment of any right granted hereunder or of the future
performance of any such term, covenant or condition. No waiver on the part of
any Party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, shall preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

7.5 Severability. Any provision of this Release which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Release, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.

 

7.6 Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, and it will not be necessary in making proof of
this Release or the terms of this Release to produce or account for more than
one of such counterparts. All counterparts shall constitute one and the same
instrument. Each Party may execute this Release via a facsimile (or transmission
of a PDF file) of a counterpart of this Release. In addition, facsimile or PDF
signatures of authorized signatories of any Party shall be valid and binding and
delivery of a facsimile or PDF signature by any Party shall constitute due
execution and delivery of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 

 

LiveXLive Media, Inc./Quartieri Employment Agreement - Exhibit B

 

IN WITNESS WHEREOF, each of the Company and Executive has executed this Release
as of the respective date set forth below.

 

  LIVEXLIVE MEDIA, INC.       By:                          Name:      Title:    
    MICHAEL QUARTIERI           (signature)

 

 

LiveXLive Media, Inc./Quartieri Employment Agreement - Exhibit C

 

EXHIBIT C

 

LOCK-UP RESTRICTIONS

 

During the Lock-Up Period, Executive will not, directly or indirectly: (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, make any short sale, lend or otherwise dispose of or transfer any
Common Stock received under the Agreement as a result of any accelerated vesting
(whether as a result of exercise, settlement or otherwise) (the “Securities”) or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any Securities (with the actions described in
clause (i) or (ii) above being hereinafter referred to as a “Disposition”);
provided, however, that if the Company engages in an underwritten public
offering of its equity or convertible securities prior to the end of the Lock-Up
Period, the managing underwriter may waive the balance of the Lock-Up Period if
requested by the Company in its sole and absolute discretion. The foregoing
restrictions are expressly agreed to preclude Executive from engaging in any
hedging or other transaction which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of any of the Securities
of Executive during the Lock-up Period, even if such Securities would be
disposed of by someone other than Executive. Executive may sell some or all of
the Securities with the Company’s prior written consent, so long as the
purchaser complies with the provisions of the Agreement and this Exhibit C.

 

In addition, during the Lock-Up Period, Executive will not, directly or
indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not against the box, establish any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
any shares of Common Stock, borrow or pre-borrow any shares of Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to shares of Common Stock or with respect to any security that
includes, is convertible into or exercisable for or derives any significant part
of its value from shares of Common Stock or otherwise seek to hedge Executive’s
position in the Common Stock.

 

 

 

